Citation Nr: 0011312	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-13 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-concussive 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for hearing loss of the left ear.

3.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  His 
DD Form 214 confirms that he sustained gunshot wounds in 
combat in the Republic of Vietnam, and was awarded the Purple 
Heart with Oak Leaf Cluster and the Silver Star.

The description of the veteran's service-connected disorder, 
"residuals of a concussion manifested by headache," has 
been restyled to "post-concussive headaches."

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, denied entitlement to an 
increased disability rating for hearing loss.  The RO also 
denied entitlement to a total rating based individual 
unemployability due to service-connected disabilities.  The 
veteran filed a notice of disagreement (NOD), and was issued 
a statement of the case (SOC) with respect to the latter two 
claims in June 1998.  The RO received his substantive appeal 
with respect to these issues in August 1998.

During the interim, the RO denied entitlement to an increased 
disability rating for post-concussive headaches in a June 
1998 rating decision.  The veteran filed a timely notice of 
disagreement, and was issued a SOC with respect to this issue 
in September 1998.  The RO received his substantive appeal 
later that month.

The veteran thereafter presented testimony as to his 
headache, hearing loss and total rating claims at a personal 
hearing held by the Hearing Officer (HO) at the local VARO in 
February 1999.  Following additional development, the HO 
confirmed and continued the denial of the benefits sought in 
a June 1999 supplemental statement of the case.

A longitudinal review of the record shows that the veteran's 
hearing loss has been variously described as being only of 
the left ear or bilateral in nature.  In this regard, the 
Board observes that service connection for hearing loss of 
the left ear only was established in a May 1973 rating 
decision.  To date, service connection has not been 
established for hearing loss disability of the right ear.  As 
such, the Board will only consider the evaluation of his 
service-connected unilateral, left hearing loss disability.


REMAND

In a June 1999 VA Form 9, Appeal to the Board, the veteran 
requested a personal hearing before a Board Member in 
Washington, DC.

In a January 2000 letter, the Board informed the veteran that 
his requested hearing had been scheduled for March 7, 2000.

In later correspondence between the veteran and the Board, 
received on 
February 23, 2000, it was clarified that he desired a 
videoconference hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  When 
suitable facilities and equipment are available, an appellant 
may be scheduled for an electronic [videoconference] hearing.  
38 C.F.R. § 20.700(e) (1999).

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a videoconference hearing before a 
Member of the Board as soon as it may be 
feasible.

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


